DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schott USPG Pub No.: US 2015/0226581.
Regarding Claim 1, Schott teaches a position sensor system (see figure 28 and [0199]), comprising: 
a magnetic field source (figure 2, 5 is a quad-polar magnet; figure 2 is the general configuration by which the embodiments of the prior art, such as the one seen in figure 28, are implemented) for generating a magnetic field; 
a position sensor device (figure 2, 6 is the chip that the hall sensor configuration is a part of and figure 28 shows the hall sensor configuration relied upon) movable relative to the magnetic field source or vice versa (shown in figure 2), the position sensor device comprising: 
at least three magnetic sensitive elements (figure 28 shows eight elements) for measuring at least three magnetic field values of said magnetic field; and 
a processing circuit (described in [0159] as a digital signal processor for calculating angle values and differentials) configured for obtaining said at least three magnetic field values (S1, S2, T1, T2, U1, U2, V1, and V2 are the eight magnetic field values), and for determining at least two magnetic field gradients or at least two magnetic field differences based on said at least three magnetic field values (see [0201] which teaches two difference between the eight magnetic field values being reduced to diff1 and diff2.  However, with eight magnetic values this is equivalent to four magnetic field differences), and 
for deriving from said at least two magnetic field gradients or from said at least two magnetic field differences a first signal indicative of a position of the magnetic source relative to the position sensor device (see [0201]); 
wherein the processing circuit is further configured for deriving from said at least two magnetic field gradients or from said at least two magnetic field differences a second signal indicative of a fault or an integrity of the position sensor system (calculating an error signal, i.e. fault or integrity of the position sensor system necessitating recalibration, is taught in paragraphs [0024], [0053], [0067], [0153], and [0197]).
Regarding Claim 18, the system as recited in claim 1 is specific to this method and thus it must perform the method.  The method is intrinsic to the system because the recited method steps will be performed during normal operation of the system.  Therefore, Claim 18 is also rejected.
Regarding Claim 2, Schott teaches the position sensor system according to claim 1, wherein the sensor device comprises at least three magnetic sensor elements oriented in a single direction (a direction oriented towards the center much like figure 1 of the applicant’s specification); and wherein the processing circuit is configured for determining at least three magnetic field differences based on said at least three magnetic field values (see [0201]-[0202] which teaches two difference between the eight magnetic field values being reduced to diff1 and diff2.  However, with eight magnetic values this is equivalent to four magnetic field differences), and for deriving said first signal from said at least three magnetic field differences [0201]; and for deriving said second signal from said at least three magnetic field differences (see [0024], [0053], [0067], [0153], and [0197] for calculating an error signal, i.e. fault or integrity of the position sensor system, is taught in paragraphs which is ascertained by using the angles derived from the field differences).
Regarding Claim 3, Schott teaches the position sensor system according to claim 1, wherein the second signal is chosen such that the second signal is substantially independent of the relative position over the measurement range (see [0024], [0053], [0067], [0153], and [0197]).
Regarding Claim 6, Schott teaches the position sensor system according to claim 1, wherein the sensor device is further configured for determining said second signal as a sum of absolute values of said at least two magnetic field gradients, or as a sum of absolute values of said at least two magnetic field differences (see [0201] in which the difference of absolute values is determined).
Regarding Claim 7, Schott teaches the position sensor system according to claim 1, wherein the sensor device is further configured for comparing the second signal with at least one threshold value, and for providing an output signal corresponding to an outcome of the at least one comparison [0053].
Regarding Claim 8, Schott teaches the position sensor system according to claim 1, wherein the magnetic field source is a permanent magnet, rotatable about a rotation axis (see figure 2); and wherein the sensor device is configured for determining an angular position and is located substantially on said axis (see figure 2).
Regarding Claim 9, Schott teaches the position sensor system according to claim 1, wherein the magnetic field source is a permanent magnet having at least four poles (see figure 2), and wherein the sensor device comprises a semiconductor (6) substrate oriented substantially orthogonal to the rotation axis (figure 2), the semiconductor substrate comprising a plurality of at least four pairs of sensor elements (figure 28), each pair configured for measuring magnetic field values in different directions parallel to the substrate (figure 28); and wherein the sensor device is further configured for determining at least four magnetic field gradients or magnetic field differences associated with said at least four pairs of signals (see [0201]-[0202] and figure 28).
Regarding Claim 10, Schott teaches the position sensor system according to claim 9, wherein the magnetic field source is a permanent magnet having four poles (see figure 28); and wherein the semiconductor substrate comprises at least eight sensor elements located on a virtual circle (see figure 28); and wherein the sensor device is configured for determining at least four magnetic field gradients along at least four different directions parallel to the substrate and angularly spaced by 45° (see figure 28); and wherein the second output value is calculated in accordance with the following formula or a value derived therefrom (see figure 28).
Regarding Claim 11, Schott teaches the position sensor system according to claim 1, wherein the magnetic field source is a two-pole permanent magnet (figure 2, magnetic field source includes what is a 2 pole permanent magnet); and wherein the sensor device comprises: a semiconductor substrate oriented substantially orthogonal to the rotation axis, the semiconductor substrate comprising at least three or at least four sensor elements (figure 28 shows this), each sensor element configured for measuring a magnetic field component oriented in a direction substantially perpendicular to the semiconductor substrate (figures 2 and 28); and wherein the sensor device is further configured for determining two magnetic field gradients of said magnetic field values along two orthogonal directions parallel to the semiconductor substrate (seen in figure 2).
Regarding Claim 12, Schott teaches the position sensor system according to claim 1, wherein the magnetic field source is a permanent magnet, rotatable about a rotation axis; and wherein the sensor device is configured for determining an angular position, and is located at a non-zero distance from said rotation axis (seen in figures 2 and 28).
Regarding Claim 17, Schott teaches the position sensor system according to claim 1, wherein the magnetic field source is a magnetic structure having an elongated shape extending in a first direction and having a plurality of at least two or at least three or at least four magnetic poles magnetized in a second direction substantially perpendicular to the first direction; wherein the sensor device is movable in the first direction relative to the magnetic structure, or vice versa, and is configured for determining a linear position in the first direction; wherein a distance between the sensor device and the magnetic structure is substantially constant; wherein the sensor device is configured for measuring first magnetic field components oriented in the first direction, and second magnetic field components oriented in the second direction; wherein the sensor device is configured for determining a first magnetic field gradient of the first magnetic field component along said first direction, and for determining a second magnetic field gradient of the second magnetic field component along said first direction; and wherein the sensor device is configured for calculating the second signal as a function of this first and second magnetic field gradient (see figures 2 and 28 and  [0201]-[0202] which is demonstrative of these limitations).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schott USPG Pub No.: US 2015/0226581 in view of Hammerschmidt et al. USPG Pub No.: US 2020/0284615.
Regarding Claim 4, Schott teaches the position sensor system according to claim 1, but is silent in teaching wherein the sensor device is further configured for determining said second signal as a polynomial expression of said at least two magnetic field gradients or as a polynomial expression of said at least two magnetic field differences, the polynomial expression having an order of at least two.  However, Hammerschmidt teaches wherein the sensor device is further configured for determining said second signal as a polynomial expression of said at least two magnetic field gradients or as a polynomial expression of said at least two magnetic field differences, the polynomial expression having an order of at least two (this can be discerned from [0037] which discusses determining a safety check signal from a sum of squares of the signals, which can be denoted as a 2nd order polynomial expression).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Schott with those of Hammerschmidt because using the sum of squares, which can be denoted as a second degree polynomial equation, of position detection signals to perform a safety check is well known in the art (see Hammerschmidt [0037]).
Regarding Claim 5, Schott teaches the position sensor system according to claim 1, but is silent in teaching wherein the sensor device is further configured for determining said second signal as a sum of squares of said at least two magnetic field gradients, or as a sum of squares of said at least two magnetic field differences.  However, Hammerschmidt teaches wherein the sensor device is further configured for determining said second signal as a sum of squares of said at least two magnetic field gradients, or as a sum of squares of said at least two magnetic field differences (see [0037]).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teachings of Schott with those of Hammerschmidt because using the sum of squares of position detection signals in order to perform a safety check is well known in the art (see Hammerschmidt [0037]).
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852